DETAILED ACTION
Introduction
The following is an examiner’s amendment in response to the communications received on May 13, 2021, and an interview held with Ms. Rivkah Young on August 4, 2021.  Claims 1, 12, 28 and 37 are amended below, and claims 23 and 37 have been canceled. Claims 1-22 and 24-36 are currently pending and allowed herein.

Response to Amendments
The objection to claim 4 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
The 35 U.S.C. § 112(f) interpretation and the 35 U.S.C. § 112(b) rejection to claim 28-37 as set forth in the previous Office Action are withdrawn in view of examiner’s amendment.
The 35 U.S.C. § 101 rejection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication by Ms. Rivkah Young (Reg. No. 77211) on August 13, 2021.  



Amendments to the Claims:
This listing of claims will replace all prior versions and listings of claims in this application.

1. (Currently Amended) A computing system implemented method for providing multi-dimensional human resource allocation recommendations, the method comprising: 
obtaining, by one or more computing processors, access to one or more sources of employee skill set data and aggregating the employee skill set data to generate aggregated employee skill set data for each of the employees of a set of employees of a business;
dynamically updating, by the one or more computing processor, the aggregated employee skill set data in nearly real-time to generate dynamic employee skill set data;
generating rules and constraints data governing the assignment of employees of the business to tasks to be performed by the employees of the business for clients of the business;
obtaining new case data representing a new task or project to be performed by employees of the business for a client of the business;
processing the new case data to generate new case requirements and skill set data representing required employee skills and qualifications for employees of the business that are to be assigned to the task or project represented by the new case data;
providing an autonomous machine learning platform;
providing, by the one or more computing processors, the aggregated employee skill set data for each of the employees of the set of employees of the business and the new case requirements and skill set data as input data to one or more machine learning algorithms of the autonomous machine learning platform, wherein the one or more machine learning algorithms identify initial skill set matched employee data representing a set of skill set matched employees having one or more matched skills matched to the new case skills and requirements represented in the new case requirements and skill set data;

providing the normalized employee skill set data for each skill set matched employee and the new case requirements and skill set data as input data to a trained machine learning model of the autonomous machine learning platform, wherein the trained machine learning model generates raw ranked skill matched employee recommendation data representing a set of raw ranked skill matched employees;
using, by the one or more computing processor, at least part of the raw ranked skill matched employee recommendation data as training data to train the machine learning model of the autonomous machine learning platform; 
filtering the raw ranked skill matched employee recommendation data using the rules and constraints data to generate filtered and ranked skill matched employee recommendation data representing a set of filtered and ranked skill matched employees;
providing the filtered and ranked skill matched employee recommendation data to a decision maker for review and approval; and
assigning one or more of the filtered and ranked skill matched employees represented by the filtered and ranked skill matched employee recommendation data to the new task or project represented by the new case data.

2. (Original) The computing system implemented method for providing multi- dimensional human resource allocation recommendations of Claim 1 wherein the aggregated employee skill set data includes initial employee skill set data and dynamic employee skill set data.  

3. (Original) The computing system implemented method for providing multi- dimensional human resource allocation recommendations of Claim 1 wherein the 
data representing the total cases closed by the employee; 
data representing the average resolution time for cases closed by the employee; 
data representing average customer satisfaction review scores for the employee; 
data representing historic task, project, or case closures associated with the employees; 
data representing experience and team participation associated with the employees; Bose, Idaho 83701-1617 wvww hawleytroxell corn Page 3 of 44Appl. No. 16/195,668 Amendment dated: May 13, 2021 Responsive to the Office Action dated: January 13, 2021 
data representing team leadership experience associated with the employees; 
review data per clients associated with the employees; 
review data per products associated with the employees; 
data representing product module experience associated with the employees; 
data representing case priority experience associated with the employees; data representing average resolution/close time per product associated with the employees; 
data representing average resolution/close time per client associated with the employees; 
data representing total cases worked in each product line/module associated with the employees; 
data representing certifications associated with the employees; 
data representing programming languages experience associated with the employees; 
data representing human languages the employees can speak, write, or read; data representing milestones per time period associated with the employees; and 
data representing product release experience associated with the employees.  


rules and constraints limiting the number of active tasks, projects, or cases that can be assigned to any, or particular, employees; 
rules and constraints limiting the number of active deadlines or benchmarks per defined time frame that can be assigned to any, or particular, employees; 
rules and constraints limiting the maximum number of active tasks, projects, or cases of a particular priority or urgency that can be assigned to any, or particular, employees; 
rules and constraints regarding the use of full-time employees before assigning part- time or contract employees; 
Responsive to the Office Action dated: January 13, 2021 rules and constraints regarding employee experience required for one or more employee roles with different priority tasks, projects, or cases and clients; 
rules and constraints indicating required citizenship for employees working for the client or assigned to the new case; 
rules and constraints indicating required languages spoken by employees working for the client or assigned to the new case; 
rules and constraints indicating the required time zone for employees working for the client or assigned to the new case; 
rules and constraints regarding customer satisfaction survey thresholds for employees assigned to a new case with an escalated client; and 
rules and constraints regarding availability of employees working for the client or assigned to the new case. 

5. (Original) The computing system implemented method for providing multi- dimensional human resource allocation recommendations of Claim 1 wherein the rules 

6. (Original) The computing system implemented method for providing multi- dimensional human resource allocation recommendations of Claim 1 wherein the new case data includes data selected from new case data consisting of: 
data representing the name of the task or project of the new case; 
data representing the name of the client for which the task or project of the new case is to be performed; 
data representing the priority of the task or project of the new case; 
data representing the priority of the client associated with the task or project of the new case; 
data representing the equipment type or product line associated with the task or project of the new case; Bose, Idaho 83701-1617 www hawleytroxell co Page 5 of 44Appl. No. 16/195,668 Amendment dated: May 13, 2021 Responsive to the Office Action dated: January 13, 2021 
data representing whether the client associated with the task or project of the new case is an escalated or strategic client; 
data representing the contractual obligations or requirements associated with the client associated with the task or project of the new case or the task or project of the new case; 
data representing the average score of survey data of the client associated with the task or project of the new case; 
data representing subcomponents included with the equipment type or product line associated with the task or project of the new case; 
data representing the type of the task or project of the new case; 
data representing the complexity of the task or project of the new case; 

data representing the geographic location where the task or project of the new case is to be performed; and 
data representing the time zone where the task or project of the new case is to be performed.  

7. (Original) The computing system implemented method for providing multi- dimensional human resource allocation recommendations of Claim 1 wherein the one or more matched skills of the aggregated employee data matched to the new case skills and requirements represented in the new case requirements and skill set data include one or more employee matched skills data selected from the group of employee matched skill set data consisting of: 
data representing total cases closed by the employee that are related to the matched skill; 
data representing average resolution time for cases closed by the employee that are related to the matched skill; 
data representing average customer satisfaction review scores for the employee that are related to the matched skill; 
data representing cases owned and closed by the employee that are related to the matched skill; Bose, Idaho 83701-1617 www hawleytroxell corn Page 6 of 44Appl. No. 16/195,668 Amendment dated: May 13, 2021 Responsive to the Office Action dated: January 13, 2021 
data representing cases led and closed by the employee that are related to the matched skill; 
data representing cases contributed to by the employee that are related to the matched skill; 
data representing resolution time associated with cases owned and closed by the employee that are related to the matched skill; 

data representing resolution time associated with cases participated in by the employee that are related to the matched skill; and 
data representing reviews and customer satisfaction reviews for the employee or employee team associated with the matched skill.  

8. (Original) The computing system implemented method for providing multi- dimensional human resource allocation recommendations of Claim 7 wherein the matched skills for the skill set matched employees are normalized using Min-Max Normalization.  

9. (Original) The computing system implemented method for providing multi- dimensional human resource allocation recommendations of Claim 1 wherein the machine learning algorithm used to generate the raw ranked skill matched employee recommendation data is a weighted Least Euclidean Distance machine learning algorithm.  

10. (Original) The computing system implemented method for providing multi- dimensional human resource allocation recommendations of Claim 1 wherein the decision maker receiving the recommended employee data is an application.  

11. (Original) The computing system implemented method for providing multi- dimensional human resource allocation recommendations of Claim 1 further comprising: 
generating employee development rules and constraints data representing employee development rules and constraints governing the assignment of employees to cases where theAmendment dated: May 13, 2021Responsive to the Office Action dated: January 13, 2021 employees can develop defined skills determined to be needed by the business and the clients of the business; 

providing the recommended employee data to a decision maker for review and/or approval.  

12. (Currently Amended) A computing system implemented method for providing multi-dimensional human resource allocation recommendations, the method comprising: 
aggregating, by one or more computing processors, initial employee skill set data, and employee HR data to generate aggregated employee skill set data for each of the employees of a set of employees of [[the]] a business;
dynamically updating, by the one or more computing processors, the aggregated employee skill set data in nearly real-time to generate dynamic employee skill set data;
defining employer/supervisor-imposed rules and constraints [[data]] governing the assignment of employees of the business to tasks to be performed by the employees of the business for clients of the business;
generating employer/supervisor-imposed rules and constraints data representing the defined employer/supervisor-imposed rules and constraints;
obtaining new case data representing a new task or project to be performed by employees of the business for a client of the business;
obtaining client data for a client associated with the new case data;
processing the new case data and the client data to generate new case requirements and skill set data representing required employee skills and qualifications for employees of the business that are to be assigned to the task or project represented by the new case data;
processing the new case requirements and skill set data to generate client-imposed rules and constraints data governing the assignment of employees of the business to the task or project represented by the new case data;

providing an autonomous machine learning platform;
providing, by the one or more computing processors, the new case requirements and skill set data and the new case rules and constraints data as input data to one or more machine learning modules of the autonomous machine learning platform, wherein the one or more machine learning modules generate new case vector data;
providing, by the one or more computing processors, the aggregated employee skill set data for each of the employees of the set of employees of the business and the new case requirements and skill set data as input data to one or more machine learning algorithms of the autonomous machine learning platform, wherein the one or more machine learning algorithms identify initial skill set matched employee data representing a set of skill set matched employees having one or more matched skills matched to the new case skills and requirements represented in the new case requirements and skill set data 
for each skill set matched employee, normalizing the matched skills for the skill set matched employee to generate normalized employee skill set data for that skill set matched employee, wherein normalizing the matched skills for the skill set matched employee includes providing the dynamic employee skill set data as input data to one or more machine learning algorithms of the autonomous machine learning platform;
for each skill set matched employee, generating normalized employee skill set vector data based on the normalized employee skill set data for that skill set matched employee;
providing the normalized employee skill set vector data for each skill set matched employee and the new case vector data as input data to a trained machine learning model of the autonomous machine learning platform, wherein the trained machine learning model generates raw ranked skill matched employee recommendation data representing a set of raw ranked skill matched employees;
using, by the one or more computing processor, at least part of the raw ranked skill matched employee recommendation data as training data to train the machine learning model of the autonomous machine learning platform; 
filtering the raw ranked skill matched employee recommendation data using the new case rules and constraints data to generate filtered and ranked skill matched employee recommendation data representing a set of filtered and ranked skill matched employees;
processing the filtered and ranked skill matched employee recommendation data using load balancing rules and constraints to generate load-balanced employee recommendation data for the new case representing one or more recommended employees for the new case;
providing the load-balanced employee -recommendation data to a decision maker for review and/or approval; and
assigning one or more of the -recommended employees represented by the load-balanced employee recommendation data to the new task or project represented by the new case data.
13. (Original) The computing system implemented method for providing multi- dimensional human resource allocation recommendations of Claim 12 wherein initial employee skill set data for the employees of the business includes data representing one or more initial employee skills obtained from the group of initial employee skill set data sources consisting of: 
the employees themselves; 
the employees' employment records; 
the employees' HR records; 
public records of certifications and schooling associated with the employees; 
the employees' accounts with professional social media sites; 
the employees' accounts with general social media sites; and 
previous employers of the employees.  


data representing total cases closed by the employee; BsIdaho 83701-1617rersnigc esb www hawleytroxell corn Page 10 of 44Appl. No. 16/195,668 Amendment dated: May 13, 2021 Responsive to the Office Action dated: January 13, 2021 
data representing average resolution time for cases closed by the employee; data representing average customer satisfaction review scores for the employee; 
data representing total task, project, or case closures associated with the employees; 
data representing average time to close for tasks, projects, or cases associated with the employees; 
data representing average customer satisfaction review data per customer/product/employee; 
data representing experience and team participation associated with the employees; 
data representing team leadership experience associated with the employees; data representing product module experience associated with the employees; 
data representing case priority experience associated with the employees; 
data representing total cases worked in each product line/module associated with the employees; 
data representing certifications associated with the employees; 
data representing programming languages experience associated with the employees; 
data representing human languages the employees can speak, write, or read; 
data representing milestones per time period associated with the employees; and 
data representing product release experience associated with the employees.  


data representing the geographic location of the employees; 
data representing the time zone associated with the employees; 
data representing the employees' certifications and/or education data; 
data representing the employees' employment type; and 
data representing the employees' planned Paid Time Off (PTO) status.  

16. (Original) The computing system implemented method for providing multi-dimensional human resource allocation recommendations of Claim 12 wherein the employer/supervisor-imposed rules and constraints data includes one or more employer/supervisor-imposed rules and constraints selected from the group consisting of:  
 rules and constraints limiting the number of active tasks, projects, or cases that can be assigned to any, or particular, employees; 
rules and constraints limiting the number of active deadlines or benchmarks per defined time frame that can be assigned to any, or particular, employees; 
rules and constraints limiting the maximum number of active tasks, projects, or cases of a particular priority or urgency that can be assigned to any, or particular, employees; 
rules and constraints regarding the use of full-time employees before assigning part-time or contract employees; and 
rules and constraints regarding employee experience required for one or more employee roles with different priority tasks, projects, or cases and clients. 
 
17. (Original) The computing system implemented method for providing multi- dimensional human resource allocation recommendations of Claim 12 wherein the 
18. (Original) The computing system implemented method for providing multi- dimensional human resource allocation recommendations of Claim 12 wherein the new case data includes data selected from new case data consisting of: 
data representing the name of the task or project of the new case; 
data representing the name of the client for which the task or project of the new case is to be performed; 
data representing the priority of the task or project of the new case; 
data representing the priority of the client associated with the task or project of the new case;   
data representing the equipment type or product line associated with the task or project of the new case; 
data representing subcomponents included with the equipment type or product line associated with the task or project of the new case; 
data representing the type of the task or project of the new case; 
data representing the complexity of the task or project of the new case; 
data representing the geographic location of the client associated with the new case; 
data representing the geographic location where the task or project of the new case is to be performed; and 
data representing the time zone where the task or project of the new case is to be performed.  
19. (Original) The computing system implemented method for providing multi-dimensional human resource allocation recommendations of Claim 12 wherein the client data for the client associated with the new case data includes data selected from client data consisting of: 
data representing the priority of the client; 
data representing the type of equipment or product lines associated with the client; 

data representing whether the client is an escalated or strategic client; 
data representing the average of survey or review scores associated with the client; 
data representing the geographic location of the client; and 
data representing the time zone associated with the location of the client.  
  
20. (Original) The computing system implemented method for providing multi- dimensional human resource allocation recommendations of Claim 12 wherein the client data for the client associated with the new case data is obtained from one or more of: 
client and case records maintained by the business; 
social media accounts associated with the client; and Bose, Idaho 83701-1617 www hawleytroxell corn Page 13 of 44Appl. No. 16/195,668 Amendment dated: May 13, 2021 Responsive to the Office Action dated: January 13, 2021 
websites and advertising associated with the client.  

21. (Original) The computing system implemented method for providing multi- dimensional human resource allocation recommendations of Claim 12 wherein the client-imposed rules and constraints include client-imposed rules and constraints selected from the group of client-imposed rules and constraints consisting of: 
rules and constraints indicating required citizenship for employees working for the client or assigned to the new case; 
rules and constraints indicating required languages spoken by employees working for the client or assigned to the new case; and 
rules and constraints regarding availability of employees working for the client or assigned to the new case.
  
22. (Original) The computing system implemented method for providing multi-dimensional human resource allocation recommendations of Claim 12 wherein the employee matched skills data of the aggregated employee skill set data matched to the 
data representing total cases closed by the employee related to the matched skill;   
data representing average resolution time for cases closed by the employee related to the matched skill; 
data representing average customer satisfaction review scores for the employee related to the matched skill; 
data representing cases owned by the employee that are related to the matched skill; 
data representing cases closed by the employee that are related to the matched skill; 
data representing cases contributed to by the employee that are related to the matched skill; 
data representing resolution time associated with cases owned and closed by the employee that are related to the matched skill; 
data representing resolution time associated with cases participated in and closed by the employee that are related to the matched skill; and 
data representing customer satisfaction reviews for the employee or the employee as a team member associated with the matched skill.  

23. (Cancelled)  

24. (Previously presented) The computing system implemented method for providing multi-dimensional human resource allocation recommendations of Claim 12 wherein the matched skills for the skill set matched employees are normalized using Min-Max Normalization.  



26. (Original) The computing system implemented method for providing multi- dimensional human resource allocation recommendations of Claim 12 wherein the decision maker receiving the recommended employee data is an application.  

27. (Original) The computing system implemented method for providing multi- dimensional human resource allocation recommendations of Claim 12 further comprising: 
generating employee development rules and constraints data representing employee development rules and constraints governing the assignment of employees to cases where the employees can develop defined skills determined to be needed by the business and the clients of the business; 
processing the filtered skill matched employee recommendation data using the employee development rules and constraints data to generate recommended employee data for the new case representing one or more recommended employees for the new case; and
providing the recommended employee data to a decision maker for review and/or approval.  

28. (Currently Amended) A system for providing multi-dimensional human resource allocation recommendations comprising: 
one or more computing processors; and
	one or more memories coupled to the one or more computing processors, storing processor executable instructions, the system further comprising: 
a case intake and management system, and an autonomous machine learning platform; 
wherein the [[a]] case intake and management system includes new case data representing new tasks or projects to be performed by the employees of a business for clients of the business;

an enterprise machine learning (ML) database, the enterprise ML database including:
aggregated employee skill set data for each of the employees of a set of employees of the business, the aggregated employee skill set data being obtained from one or more sources of employee skill set data, further wherein the aggregated employee skill set data is dynamically updated in nearly real-time to generate dynamic employee skill set data; and
new case data representing a new task or project to be performed by employees of the business for a client of the business, the new case data being received from the case intake and management system;
a machine learning engine, the machine learning engine including:
		a pre-processing module;
		a skill matching, normalization, and ranking module;
a filtering module; and 
a load balancing module;
a rules and constraints database including rules and constraints data governing the assignment of employees of the business to tasks to be performed by the employees of the business for clients of the business; and
a user interface of a multi-dimensional human resources advisor application, wherein the user interface of the multi-dimensional human resources advisor application allows employee recommendation data to be provided to a decision maker via the case intake and management system;


wherein the processor executable instructions, 
processing, with the pre-processing module of the machine learning engine, the new case data to generate new case requirements and skill set data representing required employee skills and qualifications for employees of the business that are to be assigned to the task or project represented by the new case data;
storing the new case requirements and skill set data in the enterprise ML database;
processing, with the skill matching, normalization, and ranking module of the machine learning engine, the aggregated employee skill set data for each of the employees of the set of employees of the business and the new case requirements and skill set data to identify initial skill set matched employee data representing a set of skill set matched employees having one or more matched skills matched to the new case skills and requirements represented in the new case requirements and skill set data; 
for each skill set matched employee, normalizing, with the skill matching, normalization, and ranking module of the machine learning engine, the matched skills for the skill set matched employee [[and]] to generate 
trained machine learning model of the skill matching, normalization, and ranking module of the autonomous machine learning platform wherein the trained machine learning model [[to]] generates raw ranked skill matched employee recommendation data representing a set of raw ranked skill matched employees;
using at least part of the raw ranked skill matched employee recommendation data as training data to train the machine learning model of the autonomous machine learning platform; 
filtering, with the filtering module of the machine learning engine, the raw ranked skill matched employee recommendation data using the rules and constraints data of the rules and constraints database to generate filtered and ranked skill matched employee recommendation data representing a set of filtered and ranked skill matched employees; 
providing the filtered and ranked skill matched employee recommendation data to a decision maker for review and/or approval through the multi-dimensional human resources advisor application via the case intake and management system; and
assigning one or more of the filtered and ranked skill matched employees represented by the filtered and ranked skill matched employee recommendation data to the new task or project represented by the new case data.

29. (Original) The system for providing multi-dimensional human resource allocation recommendations of Claim 28 wherein the aggregated employee skill set data includes initial employee skill set data for the employees of the business and dynamic employee skill set data sources for the employees of the business.  

30. (Original) The system for providing multi-dimensional human resource allocation recommendations of Claim 28 wherein the aggregated employee skill set data includes data selected from the group of employee skill set data consisting of: 

data representing average customer satisfaction review scores for the employee; data representing historic task, project, or case closures associated with the employees; 
data representing experience and team participation associated with the employees; 
data representing team leadership experience associated with the employees; 
data representing review scores per clients associated with the employees; 
data representing review scores per products associated with the employees; 
data representing product module experience associated with the employees; data representing case priority experience associated with the employees; 
data representing average resolution/close time per product associated with the employees; 
data representing average resolution/close time per client associated with the employees; 
data representing total cases worked in each product line/module associated with the employees; 
data representing certifications associated with the employees;   data representing programming languages experience associated with the employees; 
data representing human languages the employees can speak, write, or read; 
data representing milestones per time period associated with the employees; and 
data representing product release experience associated with the employees.  

31. (Original) The system for providing multi-dimensional human resource allocation recommendations of Claim 28 wherein the rules and constraints include one or more rules and constraints selected from the group rules and constraints consisting of: 
rules and constraints limiting the number of active tasks, projects, or cases that can be assigned to any, or particular, employees; 
rules and constraints limiting the number of active deadlines or benchmarks per defined time frame that can be assigned to any, or particular, employees; 

rules and constraints regarding the use of full-time employees before assigning part-time or contract employees; 
rules and constraints regarding employee experience required for one or more employee roles with different priority tasks, projects, or cases and clients; 
rules and constraints indicating required citizenship for employees working for the client or assigned to the new case; 
rules and constraints indicating required languages spoken by employees working for the client or assigned to the new case; and 
rules and constraints regarding availability of employees working for the client or assigned to the new case.  

32. (Original) The system for providing multi-dimensional human resource allocation recommendations of Claim 28 wherein the rules and constraints are selectable by an employee of the business including ranges and thresholds that can be adjusted by the employee.  

33. (Original) The system for providing multi-dimensional human resource allocation recommendations of Claim 28 wherein the new case data includes data selected from the new case data consisting of: 
data representing the name of the task or project of the new case; 
data representing the name of the client for which the task or project of the new case is to be performed; 
data representing the priority of the task or project of the new case; 
data representing the priority of the client associated with the task or project of the new case; 
data representing the priority of the task or project of the new case; 

data representing whether the client associated with the task or project of the new case is an escalated or strategic client; 
data representing the contractual obligations or requirements associated with the client associated with the task or project of the new case or the task or project of the new case; 
data representing the average scores of client surveys associated with the task or project of the new case; 
data representing subcomponents included with the equipment type or product line associated with the task or project of the new case; 
data representing the type of the task or project of the new case; 
data representing the complexity of the task or project of the new case;   
data representing the geographic location of the client associated with the new case; 
data representing the geographic location where the task or project of the new case is to be performed; and 
data representing the time zone where the task or project of the new case is to be performed. 

34. (Original) The system for providing multi-dimensional human resource allocation recommendations of Claim 28 wherein the employee matched skills matched to the new case skills and requirements represented in the new case requirements and skill set data include one or more employee matched skills data selected from the group of employee matched skills data consisting of: 
data representing total cases closed by the employee that are related to the matched skill; 
data representing average resolution time for cases closed by the employee that are related to the matched skill; 
data representing average customer satisfaction review scores for the employee that are related to the matched skill; 

data representing cases led by the employee that are related to the matched skill; data representing cases contributed to by the employee that are related to the matched skill; 
data representing resolution time associated with cases owned and closed by the employee that are related to the matched skill; 
data representing resolution time associated with cases participated in and closed by the employee that are related to the matched skill; and   
data representing reviews and customer satisfaction reviews for the employee or team associated with the matched skill.  

35. (Original) The system for providing multi-dimensional human resource allocation recommendations of Claim 34 wherein the matched skills for the skill set matched employees are normalized by the skill matching, normalization, and ranking module of the machine learning engine using Min-Max Normalization.  

36. (Original) The system for providing multi-dimensional human resource allocation recommendations of Claim 28 wherein the machine learning algorithm used by the skill matching, normalization, and ranking module of the machine learning engine to generate the raw ranked skill matched employee recommendation data is a weighted Least Euclidean Distance machine learning algorithm.

37. (Cancelled)

ALLOWANCE
The following is an allowance. Claims 1-22 and 24-36 are currently pending and allowed, as amended above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a system for providing a multi-dimensional human resource allocation utilizing one or more machine learning algorithms to identify, normalize, and rank the aggregated employee skill set data with respect to skill identified as being needed for job specific requirements associated with a given project.
The closest prior arts of Cao et al., (US 2008/0167930) and in view of Singh, (US 2017/0068922) and Ramanan et al., (US 2015/0248630) fail to teach or suggest “providing the aggregated employee skill set data for each of the employees of the set of employee of the business and the new case requirements and skill set data as input data to one or more machine learning algorithms identify initial skill set matched employee data representing a set of skill set matched employees having one or more matched skill matched to the new case skills and requirements represented in the new case requirements and skill set data; providing the normalized employee skill set data for each skill set matched employee and the new case requirements and skill set data as input data to a trained machine learning model of the autonomous machine learning platform, wherein the trained machine learning model generates raw ranked skill matched employee recommendation data representing a set of raw ranked skill matched employees; and using at least part of the raw ranked skill matched employee recommendation data as training data to train the machine learning model of the autonomous machine learning platform.”
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pan Choy whose telephone number is (571)270-70388.  The examiner can normally be reached on Monday to Friday from 8:30 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624